oO ON OOO BP WOW NM SH

NO BND RD PO DN DN PD PND NHDO AB & @2 = a2 eo Ss em or or
on mm on F&F WO NY F|F- DOD OO WDA n DO ON HR WO NYO —

LA

FILED = = —___ RECENED |
ENTERED SERVED ON
COUNSELIPARTIES OF RECORD

 

 

 

UNITED STATES DISTRICT pon JAN 30 2°33
DISTRICT OF NEVAD

 

 

 

CLERK US DISTRICT COURT
RICHARD IDEN. ay DISTRICT OF NEVADA aePUTY
Piaintif eo
V. 3:19-cv-00593-MMD-CLB
SEVENTH JUDICIAL DISTRICT COURT, ORDER
Defendant.

 

 

I. DISCUSSION

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
(“NDOC’”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.
1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to
proceed in forma pauperis. On October 9, 2019, the Court ordered Plaintiff to file an
application to proceed in forma pauperis or pay the full filing fee. (ECF No. 3.) On
November 6, 2019, Plaintiff filed a motion for extension of time to file the in forma pauperis
application or pay the full filing fee. The Court grants the motion for extension of time
(ECF No. 4) and gives Plaintiff thirty (30) days from the date of this order to comply.

ll. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiffs motion for extension of
time (ECF No. 4) is GRANTED.

IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

IT {S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing

fee and the $50 administrative fee).

 

 
oO ON Oo OO FP W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
the court will enter a report and recommendation to dismiss this action.

IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

DATED: [/30f2025

UNITED SHATES MAGISTRATE JUDGE

 
